Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’s filed 8/16/19, and 4/13/22 have been considered in full.

Drawings
The Drawings are acceptable as formal.


Claim Rejections - 35 USC § 112
Claim5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites that the electric motor is “housingless”.  This is not understood.  The motors are contained inside of the mirror.  Further, the negative limitation is so broad as to be indeterminate as to the scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is indefinite since it is not clear as to the scope of the term “housingless”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sobecki et al. (2013/0107386 A1).
Sobecki et al. shows the following:
1.  An actuator mechanism for adjusting the orientation of a mirror 12 element in an exterior mirror unit of a vehicle, comprising a first electric motor with a first driving shaft, a first drive train, and a first movable mirror adjusting element coupled via the first drive train to the first driving shaft of the first electric motor (motors 20 and 22 drive gears 26 for adjusting a vehicle mirror in different directions), furthermore comprising an actuator frame which carries the first electric motor, the first drive train and the first mirror adjusting element, wherein the first driving shaft of the first electric motor is bearing-mounted in the actuator frame. (the motors and associated drive mechanisms are contained in a housing (30a, 30b) and the motors are mounted to the housing to bear the loads on the motors during operation)
2.  The actuator mechanism according to claim 1, wherein the actuator frame is provided with a single or a plurality of ribs in which the first driving shaft of the first electric motor is bearing-mounted. (the housings 30a, 30b have a plurality of “ribs”  - See Figure 2 where there are strengthening ribs, e.g. in the lower housing 30a around the periphery of the case housing 42a)
3.  The actuator mechanism according to claim 1, wherein at a first end of the first driving shaft a coupling element for coupling with the first drive train is arranged, and wherein at a second end of the first driving shaft first commutator elements for electrical connection with windings of a rotor of the first electric motor are arranged. (the motors are both “coupled” to the mirror via gears, the attachment of the worm to the motor shaft; and the motors are electrically connected to the vehicle electrical system)
4.  The actuator mechanism according to claim 1, wherein the first driving shaft is axially locked in the actuator frame. (both motors are fastened to the housing and therefore, the motor output shaft is prevented from moving along the axial length of the motor output shaft)
5.  The actuator mechanism according to claim 1, wherein a stator of the first electric motor is of housingless configuration. (as best understood, the motors do not have any additional housing other than the actuator casing 30a, 30b)
6.  The actuator mechanism according to claim 5, wherein the actuator frame comprises a one-piece structure in which the stator and the rotor of the first electric motor are received. (the casing 30a, 30b is “one piece” once assembled)
17.  The actuator mechanism according to claim 1, wherein the actuator frame is detachably arranged in a cup-shaped housing. (the actuator is contained in a housing which has a “cup” – see 30a where the gear 42a resides is in the shape of a cup)

Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658